tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug set ep rat az company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning january the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the conditional waiver has been granted the company designs _ and the company's believes that its current financial hardship is a result of the downturn of the energy business since the date terrorist attacks the date northeast power failure and deterioration in pricing due to foreign competition all of which have contributed to a decline in the company’s market share the company experienced net losses for fiscal years and a negative net_worth for the _ while the company had a negative net profit after taxes for and _ an extraordinary item debt forgiveness net of taxes and direct expenses resulted in a positive net_income the company experienced negative working_capital for the fiscal_year efforts to effect a recovery in the company's financial position include freezing the defined benefit pension plans for both union and salaried employees the salary and hourly workforce has been downsized management has aggressively reduced overhead capital expenditures and all discretionary spending all product lines are being reviewed to identify alternative less costly sourcing utilized state funded workforce maintenance funding programs applied for and received federal grant money for employee training programs to support productivity improvement programs retooled components of their product line to reduce production_costs and improve margins in an increasingly competitive marketplace established and grown sourcing alliances with global porcelain producers to meet increased import competition increased communication and collaboration with their banks to ensure security of their lines of credit during this period implemented aggressive energy conservation and productivity programs e the plan originally effective april accruals and years_of_service used for benefit purposes effective may plan_year the plan’s current_liability funded_percentage is for the approximately of the plan’s required minimum_funding requirement for the plan_year is the additional funding requirement under code sec_412 was amended to cease benefit this conditional waiver has been granted subject_to the following conditions the company will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan years ie by september of beginning january the following year including the amortization payments for the conditional waiver granted for the and january plan_year within days from the date of this letter the company will provide security to the plan to secure the repayment of the waived amount that is acceptable to the pbgc the company has agreed to the above conditions if the company fails to meet the above conditions this conditional waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning january this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in the date of lf you have any questions concerning this letter please contact _ in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely carol d gold director employee_plans
